The Disciplinary Review Board having filed with the Court its decision in DRB 18-040, concluding that Ali A. Ali of Princeton , who was admitted to the bar of this State in 2009, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) (failure to hold separate property of clients or third persons from the lawyer's own property), RPC 1.15(d) (recordkeeping violations), RPC 7.5(a) (improper use of a professional designation that violates RPC 7.1 ), RPC 7.5(e) (improper use of trade name), and RPC 8.1(b) and Rule 1:20-3(g)(failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that Ali A. Ali should not apply for reinstatement to practice until respondent cooperates with the Office of Attorney Ethics and corrects the recordkeeping deficiencies and that after reinstatement to practice, he should be required to submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years;
**94And good cause appearing;
It is ORDERED that Ali A. Ali is suspended from the practice of law for a period of three months, effective January 4, 2019, and until the further Order of the Court; and it is further
ORDERED that Ali A. Ali shall not apply for reinstatement to practice unless and until respondent cooperates with the Office of Attorney Ethics and corrects the recordkeeping deficiencies; and it is further
ORDERED that after reinstatement to practice, respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with the requirements of the Order of this Court filed November 17, 2017; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further *1149ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.